Citation Nr: 1700703	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-23 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a sleep disability, to include sleep apnea.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, with combat service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2011 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As a matter of background, this appeal previously came before the Board in November 2015, at which time the Board granted service connection for tinnitus, denied an increased disability rating for diabetes mellitus, and remanded the two issues remaining on appeal for further development.  With the exception of the issues discussed in the below remand, all previously ordered development has been accomplished at the matter returned to the Board for further appellate review.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge via live videoconference in September 2015.  A transcript of that hearing has been prepared and is associated with the electronic claims file.

The issue of service connection of a sleep disorder, to include sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's present bilateral hearing loss is less likely than not related to his in-service acoustic trauma; it did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in October 2009.

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, Social Security Administration (SSA) records, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has a present diagnosis of bilateral hearing loss.  At the outset, the Board notes that there is no evidence of record indicating that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of leaving active service.  As such, presumptive service connection as a chronic disease is not appropriate in this matter.  38 C.F.R. §§ 3.307, 3.309

In this matter, the Veteran has documented combat experience, and therefore it is conceded that he experienced acoustic trauma during active service.  Therefore, the question which the Board must address is that of a causal nexus between the present disability and the in-service acoustic trauma.  

The Veteran was afforded a VA examination in October 2009, at which time he reported a significant history of military noise exposure, including artillery fire, vehicle noise, and mortar attacks.  He also reported a history of occupational noise exposure after separation from service, including working in farming, in a factory and in construction work, with sporadic use of hearing protection.  He denied recreational noise exposure.  The examiner conducted a physical examination and stated that the Veteran's bilateral hearing loss was as likely as not caused by or a result of his in-service acoustic trauma.  The examiner stated that that conclusion was based exclusively on the fact that the Veteran's claims file was requested but not made available and therefore there was no induction or separation audiometric data to either support or disprove the claim.  The examiner noted that the Veteran did have a significant history of occupational noise exposure as well.  (See VBMS, VA Examination, 10/1/2009).  

Because the Veteran's complete claims file was not available at the time of the October 2009 examination, an addendum opinion was obtained in December 2009,  which reviewed the missing records.  At that time, the examiner opined that the Veteran's bilateral haring loss was less likely as not caused by or a result of his in-service acoustic trauma.  The rationale given for that opinion was that the Veteran's entrance and separation examinations showed hearing within normal limits, therefore, as there was no change in the Veteran's hearing during service, it was less likely that his in-service acoustic trauma caused the hearing loss.  The examiner also referred to the Veteran's significant history of civilian noise exposure which may have contributed to his current disability.  (See VBMS, VA Examination, 12/17/2009).  

The Veteran provided a private audiological evaluation dated March 2010.  The private Audiologist took a detailed history from the Veteran, to include significant military noise exposure, as well as civilian noise exposure, to include work as a heavy equipment operator.  The examiner stated that due to the degree of hearing loss and history of tinnitus following intense noise exposure in Vietnam, military related noise exposure hearing loss and subsequent tinnitus cannot be ruled out at that time.  It was suggested that the Veteran follow up with VA to be fit with hearing aids.  (See VBMS, Medical Treatment Record - Non-Government Facility, 3/9/2010).  

This matter came before the Board in November 2011, at which time it noted that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  However, in July 1966, VA adopted International Organization Standardization (ISO) Units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO Units.  In this case, because the Veteran's entrance examination included audiometric data reported in ASA Units, it remanded the matter so that an addendum opinion could be obtained to address the slight shift in hearing acuity in the right ear between enlistment and separation, when the enlistment examination was converted to ISO units.  

In January 2016, the Veteran was afforded a new VA examination.  Although puretone and speech recognition testing could not be completed at that examination, the examiner did acknowledge the converted audiometric data from the Veteran's entrance examination and provided an opinion with regard to the right and left ears.  Specifically, the examiner noted that the Veteran had conceded noise exposure in service, to include explosions, gunfire, bombs, helicopters, rifles, mortars, and other combat noise.  Even converting the enlistment examination to ISO Units, the Veteran's hearing upon entrance and separation was within normal limits, with no major shifts.  The examiner also noted that the Institute of Medicine (IOM) stated in 2006 that there was insufficient basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure; the IOM concluded that based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Therefore, based on the objective evidence, it is less likely than not that the Veteran's current hearing loss disability is due to or the result of his in-service noise exposure.  (See VBMS, C&P Examination, 1/5/2016).  

An addendum opinion was subsequently obtained in March 2016, which included puretone and speech recognition testing, as well as reporting the converted ASA to ISO Unit scores on the Veteran's entrance examination.  The examiner stated that the Veteran's present hearing loss disability was less likely than not the result of his active service.  Specifically, the examiner stated that, after conversion of the 1967 hearing thresholds, there is no evidence of any standard or significant threshold shift in either ear.  Those findings were in agreement with the January 2016 opinion.  Based on those results and in consideration of the IOM report indicating the unlikelihood of delayed noise-induced hearing loss, it is less likely than not that the Veteran's current decreased in hearing, in either ear, is related to active duty noise exposure.  (See VBMS, C&P Examination, 3/29/2016).  

The Veteran's various other treatment records indicate that he had obtained ongoing treatment for bilateral hearing loss, but do not address any possible nexus to active service.  

In light of the above, the Board finds that the Veteran's hearing loss is less likely than not related to active service acoustic trauma, and therefore, service connection is not appropriate.  

In reaching this conclusion, the Board recognize the October 2009 VA examination, which found a positive nexus, but find it less probative than the other negative etiology opinions of record.  That opinion was rendered without access to the complete claims file, including the audiometric data recorded upon entrance and separation from active service, and in the body of the opinion admitted that absent that evidence, it could not fully evaluate the claim.  In fact, once the complete record was available, the examiner changed her opinion, as reflected in the December 2009 addendum, as such, the October 2009 opinion is less persuasive in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (instructing that a medical opinion must be based upon sufficient facts or data to be given weight).  

Likewise, the Board finds the March 2010 private audiology report to be less persuasive than the other VA opinions of record.  Here, the Board notes that that opinion was rendered based exclusively on the Veteran's report of noise exposure in service.  There is no indication in the record that the private Audiologist who gave the opinion had reviewed the complete record, to include the audiometric data recorded at entrance and discharge from service.  See id.  Likewise, the Board notes that, while that opinion says that a nexus to military noise exposure cannot be ruled out, neither does it state that it is more likely than not that the Veteran's present disability is the direct result of his military noise exposure.    

Ultimately, the Board finds the January and March 2016 negative etiology opinions to be more persuasive in this matter.  Those opinions were rendered after consideration of the Veteran's complete medical history, including his history of in-service and post-service acoustic trauma, his entrance and separation audiometric examinations (including any conversion from ASA to ISO Unit scores), present audiometric examinations, and in consideration of known medical principles.  Further, those opinions were supported by medical treatise evidence which does not find a nexus between acoustic trauma and development of hearing loss at a later period of time.  

The Board does acknowledge the Veteran's testimony in this matter.  Although he asserts that his bilateral hearing loss is due to his exposure to acoustic trauma in service, and the Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2016 VA examination reports and opinions more probative than the Veteran's statements.  The 2016 examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions when the negative opinions were rendered.  As such, those opinions bear more weight in deciding this matter.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service acoustic trauma and the current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection of bilateral hearing loss is denied.  


REMAND

Additional development is found to be necessary regarding the apnea claim.  In this regard, once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In its November 2015 remand, the Board ordered that the Veteran should be afforded a VA examination in connection with his claim for service connection of a sleep disorder, to include sleep apnea.  In that remand, the Board acknowledged the Veteran's reports of sleep issues experienced during service, despite not seeking treatment for that condition at the time.  It also acknowledged the Veteran's spouse's statements that she witnessed his symptoms.  The Board's remand explicitly instructed the examiner that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions. 

In January 2016, the Veteran was afforded a VA examination at which time a formal diagnosis of sleep apnea was rendered.  However, in opining against a nexus to service, the examiner stated that "there are no records pertaining to this condition when in active military service.  Also, his wife states that his symptoms began years after separation and worsened as he gained weight."  The Board finds this opinion to be troublesome for two reasons: first, it did not acknowledge the Veteran's competent reports of symptoms during active service, as the Board had ordered in its remand.  Rather it stated that there were no records pertaining to this condition during active service.  Second, it relies upon the premise that the Veteran's spouse did not notice symptoms until years after separation from service, when a review of her hearing testimony, in fact, states that the symptoms were present as soon as he returned from service and had been worsening since that time.    

A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examiner failed to acknowledge or discuss the Veteran's reports of symptoms during service, and as it incorrectly interpreted the Veteran's spouse's statements, the examination report did not comply with the prior order, and therefore is inadequate to rely upon in adjudicating this claim.  An addendum opinion must be obtained which complies with the Board's previous instructions.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2016 VA examiner for an addendum opinion.  If the January 2016 examiner is not available, forward the file to another qualified examiner for the requested opinion.  The need for an additional examination is left to the discretion of the examiner.  

The examiner should review the complete record and state whether it is at least as likely as not that the Veteran's sleep apnea had onset during active service or is otherwise etiologically related to active service.  A rationale must be provided.  The examiner is advised that the Veteran and his spouse are competent to report his symptoms and history, to include the onset of symptoms during active service.  Such reports must be specifically acknowledged and considered in formulating any opinion.  Any opinion that does not discuss the Veteran's reported symptoms will be returned as inadequate.

2. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


